Citation Nr: 0402828	
Decision Date: 01/30/04    Archive Date: 02/05/04	

DOCKET NO.  99-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability evaluation for 
cervical spondylosis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from October 1973 to October 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) regional office in St. Petersburg, Florida (RO). 


FINDING OF FACT

The appellant's cervical spine disorder is characterized by 
severe recurring attacks of pain and diminution of function, 
with intermittent relief.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a cervical spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By 
letter dated in November 2003, the appellant was apprised of 
recent revisions in the applicable provisions of the VA 
Schedule for Rating Disabilities that could be applied to his 
claim.  The appellant was informed of his opportunity to 
submit additional evidence and argument relative to the 
revised criteria.  The appellant responded that he had no 
further evidence or argument to present as to the claim at 
issue.  In specific compliance with the Court's ruling in 
Quartuccio, the appellant was advised of the evidence which 
would substantiate his claim, and the responsibility for 
obtaining it, in the Board's April 2001 remand and by letter 
dated in May 2003.  See 38 U.S.C.A § 5103(b) (Providing in 
substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 
2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 
5103A(a),(b),(c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The 
appellant was afforded VA medical examinations in February 
1998 and in August 2001, conducted by physicians who reviewed 
the appellant's claims folder and rendered relevant opinions 
as to the severity of the appellant's service-connected 
disorder.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  

The Board does not believe that voiding the initial rating 
decision in this case is in this appellant's best interests.  
Simply put, in this case, the appellant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the appellant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)  Simply put, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has 
sufficient notice of the type of information needed to 
support said claims and the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to said issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Merits of the Claim

The appellant contends that his cervical spine disorder is 
more disabling than is contemplated by the currently assigned 
20 percent rating.  The appellant's rating claim is decided 
based upon the application of a schedule of ratings, which is 
predicated upon the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify various disabilities.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claims have been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant's claim was received in December 1997.  VA 
medical records associated with the claim indicated that in 
November 1997 the appellant reported to a VA medical center 
complaining of chronic pain in multiple sites including his 
shoulder.    

In February 1998 the appellant underwent a VA orthopedic 
examination.  The appellant reported that since a 1976 in-
service motor vehicle accident, he had had continuous neck 
pain.  Upon clinical examination the appellant demonstrated 
"adequate range of motion" of the neck with forward flexion, 
extension, and left and right lateral bending.  The examiner 
noted that there was no evidence on magnetic resonance 
imaging testing of a herniated disc in the cervical region, 
although mild degenerative changes were noted of the cervical 
region.  

Further VA medical records include a February 1999 VA 
magnetic resonance imaging test of the appellant's cervical 
spine.  Findings indicated that the vertebral bodies were 
well aligned without subluxation or compression fracture, 
although it was noted that the appellant had degenerative 
osteophytic spurring throughout the lower cervical region.  
The examiner also noted a loss of normal curvature of the 
cervical spine.  However, there was no abnormal signal within 
the cervical spinal cord or the visualized brain stem.  The 
diagnostic impression was that the appellant had right neural 
foraminal narrowing at the C4 to 5 and C5 to 6 levels, with 
the existing nerve roots not compromised.  

Further electromyographic testing in September 1999 noted no 
evidence of left or right cervical radiculopathy.  

Also received was a November 1999 VA chiropractic report, 
reflecting that the appellant had a decreased cervical curve 
disc degeneration at C5 and 6, osteoarthrosis at C5 and 6, 
and acute disc wedging at C2 through 7.  

In a December 1999 VA medical record, the appellant reported 
that he was more comfortable since his medication dosage was 
increased, but the average pain level in the back of his neck 
was 7 to 8 on a scale of from 1 to 10, and that a VA issued 
cervical collar had afforded him some relief of his symptoms.  
The examiner observed that the appellant's pain disorder was 
gradually worsening.  

In an August 2000 VA medical record the appellant was noted 
to have reported his neck pain as a dull ache present in the 
cervical region which affected the trapezius, bilaterally, 
and with occasional radiation to the head.  The appellant 
reported his neck pain as from 8 to 10, decreasing to 5 to 6 
with his current pain medication.  Electromyographic testing 
revealed no cervical radiculopathy and bilateral carpal 
tunnel syndrome.  It was noted that the appellant was working 
as a welder but was having difficulties finding a job due to 
the narcotics which he was prescribed.  


Contemporaneous electrodiagnostic testing found that the 
appellant had lost normal cervical lordosis.  It was noted 
that the appellant had degenerative disc disease from C4 
through 7.  The degenerative disc disease was also noted at 
C4 through 5, which showed hypertrophy, and at levels of C5 
through 6 and C6 through 7.  

In August 2001, the appellant underwent a VA cervical spine 
examination.  The appellant reported that he had continued to 
work as a welder for the previous 28 years.  The appellant 
reported continuous complaints of neck stiffness, tingling in 
both fingers, and right arm pain.  He reported that these 
symptoms were aggravated by welding, because he had to grip 
items with his hands.  The examiner noted that the appellant 
was prescribed Morphine, Percocet, and Tylenol for his pain.  
Clinical examination of the cervical spine revealed flexion 
to 30 degrees; extension to 25 degrees; right lateral bending 
to 20 degrees with pain; left lateral bending to 30 degrees, 
and 30 degrees rotation, bilaterally.  The appellant had full 
range of motion of all the upper extremity joints.  He was 
noted to have good grip strength on examination.  

The examiner observed that while the appellant had been able 
to continue work as a welder, the appellant had a reduced 
ability to grip and lift items with his hands due to his 
symptoms.  

VA medical records for the period from January 2002 to April 
2003 reflect continued treatment for cervical spine pain.  
Although these essentially reiterate the appellant's prior 
reports as to the severity of his symptoms, a September 2002 
clinical examination found no weakness of the appellant's 
arms or neck.  The appellant reported pain with turning of 
his head.  

Effective August 22, 2002, the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293 were revised.  Under these 
criteria, a 60 percent evaluation is warranted for 
intervertebral disc syndrome that results in incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is appropriately 
assigned when there is shown incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  "Incapacitating episodes" is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  
Separate evaluations may be for application with respect to 
chronic orthopedic and neurologic manifestations, by which is 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. 

There is no evidence of record indicating that the appellant 
sustained any incapacitating episodes subsequent to the 
effective date of the regulatory change - August 22, 2002.  
Accordingly, the Board will apply the former provisions for 
the entirety of the appellate period.

The appellant's disability is currently evaluated as 20 
percent disabling under the provisions of Diagnostic Code 
5293, pertaining to intervertebral syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  This rating 
contemplates moderate intervertebral disc syndrome, with 
recurrent attacks.  A 40 percent evaluation is provided where 
there is evidence of severe recurring attacks with 
intermittent relief.  A rating of 60 percent requires a 
pronounced disorder, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  Because this provision in part involves 
inquiry into the resulting loss of range of motion due to 
nerve defects and resulting pain associated with injury to 
the sciatic nerve, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2003) must also be considered.  See VAOGCPREC 36-97, 63 
Fed. Reg. 31262 (1998); Johnson v. Brown, 9 Vet. App. 7 
(1996).

The record indicates that the appellant's primary cervical 
spine disorder involves disc abnormalities from C2 through C7 
- effectively the entirety of his cervical spine.  Although 
electrodiagnostic studies have been conducted on several 
occasions, these indicate that radiculopathy has not 
developed.  

It is apparent from the record, however, that the appellant 
continues to experience significant pain and diminution of 
function due to the disorder.  Although the appellant was 
noted to have near-normal range of motion capability during 
the August 2001 VA medical examination, it appears that such 
functioning is impaired by pain and loss of strength.  As to 
the latter, while the medical findings are somewhat 
inconsistent, i.e., an August 2001 notation of reduced 
ability to grip and lift; and a September 2002 note of no 
weakness of the arms, the Board will construe such 
inconsistency in the appellant's favor and assume a 
continuing loss of grip and lift capability.  In sum, 
although the appellant displayed near-normal range of motion 
during the August 2001 VA examination, other evidence of 
record suggests that his disorder is characterized by painful 
motion and significant functional loss of the cervical spine.  

Such a finding is critical in the Board's view, as it 
indicates that while the appellant continues in his 
employment, his symptoms approach the point of involving a 
disorder of severe recurring attacks with intermittent 
relief.  In this regard, it is noteworthy that the appellant 
appears to require both a cervical collar and significant 
medications to enable him to perform his duties.  
Accordingly, the Board finds that manifestations of the 
appellant's service-connected cervical spine disorder more 
nearly approximate the criteria of a 40 percent evaluation 
under the provisions of Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.7 (2003).  

Although the Board has also considered whether the next 
higher disability rating of 60 percent should be assigned, 
the preponderance of the evidence is clearly against the 
requisite findings for a higher award.  The record does not 
indicate that the appellant's disorder is characterized as 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  See 38 C.F.R. 
§§ 4.1, 4.2 (2003).  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.

Further, a temporal review of the record reveals that 
referral of this issue is not warranted for extraschedular 
evaluation.  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
increased disability rating on an extraschedular basis may be 
awarded "[t]o accord justice to the exceptional case were the 
schedular evaluations are found to be inadequate."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case 
includes factors such as "marked interference with employment 
or frequent periods of hospitalizations [due exclusively to 
service-connected disability] as to render impractical the 
application of regular rating standards."  Moyer, 2 Vet. App. 
at 293 (quoting 38 C.F.R. § 3.321(b)(1)).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  In this matter, there is no evidence of record of 
hospitalizations or such marked interference with employment.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A 40 percent disability rating is granted for a cervical 
spine disorder, subject to the statutes and regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



